*863MEMORANDUM **
James R. Keyes and Frances M. Ford appeal pro se the district court’s summary judgment for defendants in their action alleging violations of their civil rights under 42 U.S.C. § 1988, violations of the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1962, and various state law claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Pedrina v. Chun, 97 F.3d 1296, 1800 (9th Cir.1996), and we affirm.
Plaintiffs’ claims arise out of their 1997 misdemeanor prosecutions in Lincoln County, Washington. Because plaintiffs failed to bring this action within the requisite statute of limitations period, the district court did not err by granting summary judgment for defendants on the civil rights claims. See RK Ventures, Inc. v. City of Seattle, 307 F.3d 1045, 1058 (9th Cir.2002) (noting that the statute of limitations for § 1983 claims under Washington law is three years); Millay v. Cam, 135 Wash.2d 193, 955 P.2d 791, 797 (Wash. 1998) (en banc) (requiring “bad faith, deception, or false assurances by the defendant and the exercise of diligence by the plaintiff,” for equitable tolling to apply).
Because plaintiffs failed to establish all of the required RICO elements, the district court did not err by granting summary judgment on their racketeering claims. See e.g., Ove v. Gwinn, 264 F.3d 817, 825 (9th Cir.2001) (“To state a civil RICO claim, plaintiffs must allege (1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity (5) causing injury to plaintiffs’ ‘business or property.’ ”); Chang v. Chen, 80 F.3d 1293, 1298-1300 (9th Cir.1996) (analyzing RICO enterprise requirements).
We reject plaintiffs’ remaining contentions on appeal.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.